      Case 1:20-cv-00179-DAD-JLT Document 12 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11     JOSE ALFONSO RUIZ,                                    Case No. 1:20-cv-00179-JLT (PC)

12                        Plaintiff,                         ORDER DIRECTING CLERK OF
                                                             COURT TO ASSIGN DISTRICT JUDGE;
13              v.                                           AND

14     SUPERIOR COURT OF CALIFORNIA, et                      FINDINGS AND RECOMMENDATIONS
       al.,                                                  TO DISMISS COMPLAINT WITH
15                                                           LEAVE TO AMEND
                          Defendants.
16                                                           (Doc. 1)

17                                                           FOURTEEN-DAY DEADLINE

18         On July 30, 2020, the Court screened plaintiff’s complaint and found it to be devoid of a

19   cognizable claim. (Doc. 8.) Plaintiff was then directed to file either a first amended complaint curing

20   the deficiencies identified by the Court in the order, a notice of voluntary dismissal, or a notice of

21   election to stand on the complaint. After several requests for extension of time, Plaintiff has now

22   filed a response indicating his intent to stand on the complaint. (Doc. 10.) Accordingly, the Court

23   ORDERS:

24         1.        The Clerk of Court to assign a district judge to this case; and

25         2.        The Court RECOMMENDS that the complaint be dismissed with leave to amend.

26         These Findings and Recommendations will be submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these Findings and Recommendations, the parties may file written objections

                                                         1
      Case 1:20-cv-00179-DAD-JLT Document 12 Filed 12/04/20 Page 2 of 2


 1   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 2   Recommendations.” The parties are advised that failure to file objections within the specified time

 3   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 4   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 5
     IT IS SO ORDERED.
 6

 7       Dated:     December 4, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
